 



Execution Version



 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF REORGANIZATION

 

 

by and among

 

AVCOM, INC.

 

MGT CAPITAL INVESTMENTS, INC.

 

MGT CAPITAL SOLUTIONS, INC.

 

 

THE SHAREHOLDERS AND OPTIONHOLDERS OF AVCOM, INC., as Sellers

 

and Jeremy Avin, as Seller Representative

 

 

November 11, 2013

 

 

 

 

 

 

 

 

 

 

 

 

Table of Contents

 

      Page         1. DEFINITIONS; INTERPRETATION 2         1.1 Definitions 2  
1.2 Interpretation 6         2. PRE-CLOSING AGREEMENTS; SECURITIES ACQUISITION 6
        2.1 Conduct of the Business 6   2.2 Additional Listing Application 7  
2.3 Transfer of Avcom Common Stock 7   2.4 Issuance of MGT Common Stock,
Treatment of Options 7   2.5 Contingent Consideration 8   2.6 Reorganization and
Other Tax Matters. 10   2.7 Closing 10   2.8 Closing Deliverables and Actions 10
  2.9 Additional Conditions to Obligations of the Sellers 12   2.10 Additional
Conditions to Obligations of the MGT Parties 12   2.11 Termination 12   2.12
Effect of Termination 13         3. REPRESENTATIONS AND WARRANTIES REGARDING THE
SELLERS 13         3.1 Capacity 13   3.2 Execution; Validity of Agreement 14  
3.3 Ownership of Avcom Common Stock and Preferred Stock 14   3.4 Consents and
Approvals; No Violations 14   3.5 Litigation 14   3.6 Brokers and Finders 15  
3.7 Investment Representations 15   3.8 Seller Representative 16         4.
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 17         4.1
Incorporation; Authority 17   4.2 Execution; Validity of Agreement; Due
Authorization 17   4.3 Consents and Approvals; No Violations 18   4.4
Capitalization 18   4.5 Financial Statements 18   4.6 Compliance with Laws;
Restrictions; Permits 19   4.7 Litigation 19   4.8 Employees; Benefit Plans 19  
4.9 Contracts 20

 

 

i

 



 

  4.10 Intellectual Property 20   4.11 Tangible Personal Property 22   4.12 Real
Estate 22   4.13 Insurance 23   4.14 Taxes 23   4.15 Environmental Matters 24  
4.16 Books and Records 24   4.17 Interested-Party Transactions 24   4.18
Bankruptcy 24   4.19 Broker’s Fee 25   4.20 Material Disclosure; No Omission 25
5. REPRESENTATIONS AND WARRANTIES OF THE MGT PARTIES 25         5.1 Organization
25   5.2 No Conflicts 25   5.3 Due Authorization and Binding Effect 25   5.4 MGT
Shares 25   5.5 Public Reporting 25   5.6 Capitalization 26         6.
ADDITIONAL AGREEMENTS 26         6.1 Public Announcements 26   6.2
Confidentiality 26   6.3 Further Assurances 26   6.4 Employee Noncompete and
Non-Solicit 27   6.5 Rule 144 Reporting. 27   6.6 No Amended Tax Returns 27  
6.7 Tax Penalty Reserve 27         7. SURVIVAL OF REPRESENTATIONS, WARRANTIES
AND COVENANTS; INDEMNIFICATION 27         7.1 Survival of Representations,
Warranties and Covenants 27   7.2 Indemnification Obligations of the Sellers 28
  7.3 Indemnification Obligations of the Purchaser 29   7.4 Notification of
Claims 29   7.5 Objections to Claims for Indemnification 29   7.6 Resolution of
Conflicts. 29   7.7 Investigation 30   7.8 Third-Party Claims 31   7.9
Limitations on Indemnification. 31   7.10 Mitigation 32   7.11 Release of Escrow
Funds 32   7.12 Exclusive Remedy 32

 

 

ii

 



 

8. MISCELLANEOUS 32         8.1 Costs and Attorney’s Fees 32   8.2 Notices 32  
8.3 Entire Agreement 33   8.4 Governing law; Consent to Jurisdiction 33   8.5
Binding effect 34   8.6 Waivers and Amendments 34   8.7 Recitals, Exhibits and
Schedules 34   8.8 Headings 34   8.9 Severability 34   8.10 Specific Performance
34   8.11 Fees and Expenses 35   8.12 Legal Representation of the Parties 35  
8.13 Payment of Transfer Costs and Expenses 35   8.14 No Third Party
Beneficiaries 35   8.15 Counterparts; Signatures 35

 

iii

 

AGREEMENT AND PLAN OF REORGANIZATION

 

AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is dated as of November
11, 2013 (the “Agreement Date”), by and among Avcom, Inc., a Delaware
corporation (the “Company”), MGT Capital Investments, Inc., a Delaware
corporation (“MGT”), MGT Capital Solutions, Inc., a Delaware corporation (the
“Purchaser”, and together with MGT, the “MGT Parties”), the several sellers
listed as founders on Exhibit A hereto (the “Founders”), the holders of options
to purchase Common Stock, par value $0.00001 of the Company (the stock, the
“Avcom Common Stock” and the options, the “Company Options”) listed on Exhibit A
hereto (the “Optionholders”), the holders of Preferred Stock par value $0.00001
of the Company (the “Preferred Stock”) listed on Exhibit A hereto (the
“Preferred Holders” and together with the Founders and the Optionholders, the
“Sellers”) and Jeremy Avin, as the Seller Representative. The Sellers, the
Company, the MGT Parties and the Seller Representative are collectively referred
to as the “Parties”).

 

RECITALS

 

WHEREAS, the Company is a game development studio producing free-to-play mobile
and social casino-style games and distributing such games through the websites
MobileVeg.as and FreeAwesome.com (the “Company Business”);

 

WHEREAS, the Founders are the owners of all of the shares of Avcom Common Stock
and the Preferred Holders are the holders of all of the shares of Preferred
Stock;

 

WHEREAS, the Optionholders are the owners of all of the Company Options;

 

WHEREAS, (i) the Founders desire to transfer all of their shares of Avcom Common
Stock, representing 100% of the outstanding common equity interests of the
Company, to the Purchaser, (ii) the Preferred Holders desire to transfer all of
their shares of Preferred Stock, representing 100% of the outstanding preferred
equity interests of the Company, to the Purchaser, and (iii) the Purchaser
desires to purchase the Avcom Common Stock and the Preferred Stock from the
Sellers (the “Securities Acquisition”), in exchange for shares of common stock,
$0.001 par value, in MGT (the “MGT Common Stock”);

 

WHEREAS, the Optionholders wish to terminate their Company Options in exchange
for the MGT Common Stock; and

 

WHEREAS, as an inducement to cause the Purchaser to make the investment
contemplated hereby, the Founders, the Optionholders, MGT and the Purchaser
desire to enter into an Escrow Agreement, in form satisfactory to the Purchaser,
whereby the Founders and the Optionholders will pledge 50% of their shares of
MGT Common Stock to secure the indemnification obligations of the Founders and
the Optionholders hereunder for a period equal to the greater of (i) the
commercial release of SlotChamp and (ii) 6 months from the Closing Date (the
“Escrow Agreement”).

 

NOW, THEREFORE, in consideration of the promises, covenants and other agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 



1

 

 

1.           DEFINITIONS; INTERPRETATION.

 

1.1          Definitions. For purposes of this Agreement, the following terms
are defined as follows:

 

“Action” means any action (including declaratory judgment actions), suit,
litigation, controversy, mediation, hearing, claim, charge, complaint, subpoena,
arbitration, reexamination, interference, reissue, investigation, pending
inquiry, audit or other proceeding at law or in equity or of, in, by or before
any Governmental Authority, mediator or arbitrator.

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person; and “control” (including the terms
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Applicable Law” means, with respect to any Person, any federal, state, local,
municipal, foreign or other Law, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect, in each case as of
the date of this Agreement, by any Governmental Authority that applies to such
Person, its business and its properties.

 

“Common Diluted Shares” means the sum of (1) the number of shares of Avcom
Common Stock issued and outstanding immediately prior to the Closing, plus (2)
the number of shares of Avcom Common Stock issuable upon exercise of all Company
Options (whether or not vested) outstanding immediately prior to the Closing.

 

“Consents” means the consents of any third parties or any Governmental
Authorities necessary to transfer the Avcom Common Stock to the Purchaser and
the Preferred Stock to the Company or to otherwise consummate the transactions
contemplated by this Agreement.

 

“Consideration” means the amount equal to the sum of $1,000,000 plus the
aggregate exercise price of the Company Options.

 

“Employment Agreements” means the at-will employment agreements in form and
substance satisfactory to the Purchaser between the Company and the employees
listed on Exhibit B hereto.

 

“Escrow Amount” means the amount equal to the Consideration divided by two.

 

“Escrow Participants” means the Founders and the Optionholders.

 

“Escrow Release Date” means the later of (i) the date of the commercial release
of SlotChamp and (ii) 6 months from the Closing Date.

 

 

2

 



“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or similar governing entity.

 

“Intellectual Property” means any and all patents, ideas, inventions, designs,
expressions and works of authorship, copyrights, copyrightable works (including
without limitation all software, middleware and firmware), semiconductor
topography, source code of any software or program, trademarks, trade names,
moral rights, database rights, mask works, applications therefor, registrations
thereof and licenses thereof, royalty rights, goodwill, proprietary and/or
confidential information (including technical information relating to
development, design, manufacture, scheduling, installation, assembly or testing,
Trade Secrets, secret processes and procedures, know how, business and financial
information, and all confidential information of any nature, and any other
similar property, whether or not embodied in tangible form (including technical
drawings and specifications, shop drawings, manuals, forms, working notes and
memos, market studies, consultants’ reports, technical and laboratory data,
notebooks, samples and prototypes).

 

“Knowledge” or words of similar import (e.g. “knowledge,” “known,” or “aware”)
with respect to: (i) any individual, shall mean the actual knowledge of such
individual; and (ii) the Company, shall mean the actual knowledge of Jeremy
Avin, Lawrence Kom and Brian Swift after reasonable inquiry.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and orders of
any Governmental Authority.

 

“Lien” means any mortgage, lien, claim, pledge, charge, security interest,
preemptive right, right of first refusal, option, judgment, restriction or
encumbrance of any kind, or any exceptions, reservations, restrictions,
rights-of-way, easements or other matters affecting title, whether arising by
contract, law or otherwise.

 

“Material Adverse Effect” means, when used in connection with any Person, any
change, event, circumstance or effect that is materially adverse to the
business, operations, assets (including intangible assets), financial condition,
results of operations of such Person taken as a whole, other than any change,
event, circumstance or effect resulting from (i) changes or effects in general
worldwide or United States economic, capital market or political conditions
(other than those that have had a disproportionate adverse effect on the Person
relative to other participants in such Person’s industry), (ii) changes or
effects generally affecting the industries or markets in which the Person
operates (other than those that have had a disproportionate adverse effect on
the Person relative to other participants in such Person’s industry), (iii) any
act of war or terrorism or, in each case, any escalation thereof (other than
those that have had a disproportionate adverse effect on the Person relative to
other participants in such Person’s industry), (iv) any changes in Laws or GAAP
or the interpretation thereof, or (v) with respect to the Company, any actions
taken at the written direction of the MGT Parties after the date of this
Agreement.

 



3

 

 

“MGT Common Stock Trading Price” means the volume-weighted closing price per
share of MGT Common Stock on the NYSE MKT for the 20 consecutive trading days
prior to the Agreement Date.

 

“Per Share Consideration” shall mean the number of MGT Shares equal to (i) (A)
the Consideration divided by (B) the number of Common Diluted Shares divided by
(ii) the MGT Common Stock Trading Price.

 

“Per Share Closing Consideration” and “Per Share Escrow Consideration” shall
each mean the Per Share Consideration divided by two.

 

“Per Share Option Consideration” shall mean the number of MGT Shares equal to
(i) (A) (1) the Consideration divided by (2) the number of Common Diluted Shares
minus (B) the exercise price per share of the Avcom Common Stock issuable upon
exercise of such Company Option divided by (ii) the MGT Common Stock Trading
Price.

 

“Per Share Option Closing Consideration” and “Per Share Option Escrow
Consideration” shall each mean the number of MGT Shares equal to the Per Share
Option Consideration divided by two.

 

“Person” means and includes any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization or any Governmental Authority or any department,
agency or political subdivision thereof.

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code form, (ii) databases, compilations, and any other
electronic data files, including any and all collections of data, whether
machine readable or otherwise, (iii) descriptions, flow-charts, technical and
functional specifications, and other work product used to design, plan,
organize, develop, test, troubleshoot and maintain any of the foregoing, (iv)
without limitation to the foregoing, the software technology supporting any
functionality contained on all Internet website(s), owned and operated by the
Company, (v) all computer-aided design software, including the underlying data,
and (vi) all documentation, including technical, end-user, training and
troubleshooting manuals and materials, relating to any of the foregoing.

 

“Tax Penalty” means the late filing penalty charged by the Internal Revenue
Service for late filing of the partnership tax return, which, according to a
notice dated August 12, 2013 and addressed to the Company, was $9,360 as of the
date of such notice.

 

“Trade Secrets” means all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including both source code and object code), databases,
interfaces, computer software and database technologies, systems, structures and
architectures (and related processes, formulae, composition, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret within the meaning of the applicable trade-secret protection law.

 



4

 

 

 

“Transaction Agreements” shall mean and include this Agreement, the Employment
Agreements, the Escrow Agreement and all instruments of transfer necessary to
transfer the shares of Avcom Common Stock and the Preferred Stock to the
Purchaser.

 

The following terms are defined in the following sections of this Agreement:

 

Term Section AAA 7.5(b) Agreement Date Preamble Avcom Assets 2.5(b) Avcom Common
Stock Recitals Chairman 7.5(b) Closing 2.7 Closing Date 2.7 MGT Common Stock
Recitals Company Preamble Company Business Recitals Company Intellectual
Property 4.10(c) Company Licensed Intellectual Property 4.10(c) Current Balance
Sheet 4.5(b) Earn Out Milestone 2.5(a) Earnout Notice 2.5(d) Escrow Agreement
Recitals Escrow Fund 2.8(o) Exchange Act 5.5 Founders Preamble GAAP 4.5(a)
Indemnification Notice 7.4 Indemnifying Party 7.4 Indemnitees 7.3 Losses 7.2
Leased Improvements 4.12(a) Leased Property 4.12(a) License Agreements 4.10(c)
Licensed Intellectual Property 4.10(c) Material Contracts 4.9 MGT Preamble MGT
Common Stock Recitals MGT Indemnitees 7.2 MGT Parties Preamble MGT Shares 2.2
Milestone Cut-Off Date 2.5(a) Milestone Share Price 2.5(b)

 



5

 

 

Net Operating Revenues 2.5(b) NYSE MKT 2.2 Owned Intellectual Property 4.10(b)
Parties Preamble Permits 4.6 Preferred Holders Preamble Preferred Stock Preamble
Pro Rata Percentage 2.5(b) Purchaser Preamble SEC 5.5 Secondary Earnout
Milestone 2.5(a) Secondary Milestone Shares 2.5(b) Securities Act 3.7(b)
Securities Acquisition Recitals Seller Indemnitees 7.3 Seller Representative
Preamble Sellers Preamble Subsequent Survival Date 7.1 Survival Date 7.1 Tax
Penalty Reserve 2.8(c) Termination Date 2.11(b) Third Party Claim 7.8 Third
Party Licensed Intellectual Property 4.10(c) Threshold Amount 7.9(a) Total
Milestone Shares 2.5(b) Tribunal 7.5(b)

 

1.2          Interpretation. Unless the context otherwise requires, the terms
defined in Section 1.1 shall have the meanings herein specified for all purposes
of this Agreement, applicable to both the singular and plural forms of any of
the terms defined herein. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The use of the neuter gender herein shall be
deemed to include the masculine and feminine genders wherever necessary or
appropriate, the use of the masculine gender herein shall be deemed to include
the neuter and feminine gender wherever necessary or appropriate and the use of
the feminine gender herein shall be deemed to include the neuter and masculine
genders wherever necessary or appropriate.

 

2.           PRE-CLOSING AGREEMENTS; SECURITIES ACQUISITION.

 

2.1          Conduct of the Business. During the period from the Agreement Date
and continuing until the earlier of the termination of this Agreement and the
Closing:

 

(a)          The Company will conduct its business in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted and in
material compliance with all Applicable Law (except to the extent expressly
provided otherwise in this Agreement or as consented to in writing by the
Purchaser).

 



6

 

 

(b)          The Company will not engage in any practice, take any action, fail
to take any action, or enter into any transaction as a result of which a
Material Adverse Effect is likely to occur.

 

(c)          The Company will confer with the Purchaser concerning matters of a
material nature to its business.

 

2.2          Additional Listing Application. The Purchaser shall promptly, and
in any event no later than November 8, 2013, file an Additional Listing
Application with the NYSE MKT (the “NYSE MKT”) with respect to the shares of MGT
Common Stock (the “MGT Shares”).

 

2.3          Transfer of Avcom Common Stock and Preferred Stock; Treatment of
Options. Subject to the terms and provisions set forth herein, at the Closing
the Sellers are transferring to the Purchaser, and the Purchaser is acquiring
from the Sellers, all of the Sellers’ right, title and interest in and to the
Avcom Common Stock and Preferred Stock set forth adjacent to each Seller’s name
on Schedule 2.3. At the Closing, each Seller shall assign and transfer to the
Purchaser all right, title and interest to such Seller’s Avcom Common Stock and
Preferred Stock referenced on Schedule 2.3, free and clear of any and all Liens,
together with all accrued benefits and rights attaching thereto. At the Closing,
the Company Options shall be terminated and each Optionholder shall receive the
consideration set forth in Section 2.4(b) hereof.

 

2.4          Issuance of MGT Common Stock, Treatment of Options.

 

(a)          As consideration for the Securities Acquisition described in
Section 2.3 above:

 

(i)          MGT shall issue at Closing to each Seller of Preferred Stock, the
number of MGT Shares (rounding down to the nearest whole share) equal to (A)
$0.306562 divided by the MGT Common Stock Trading Price multiplied by (B) the
number of shares of Preferred Stock held by such Seller.

 

(ii)          MGT shall issue at Closing to each Seller of Avcom Common Stock,
the number of MGT Shares (rounding down to the nearest whole share) equal to (A)
the Per Share Closing Consideration multiplied by (B) the number of shares of
Avcom Common Stock held by such Seller, and each Seller of Avcom Common Stock
shall have the right to receive the number of MGT Shares (rounding down to the
nearest whole share) equal to (x) the Per Share Escrow Consideration, if any,
multiplied by (y) the number of shares of Avcom Common Stock held by such
Seller, as and when payable in accordance with the terms of this Agreement and
the Escrow Agreement.

 

(b)          Purchaser shall not assume any Company Options. At the Closing,
each Company Option that is outstanding and unexercised immediately prior to the
Closing, whether vested or unvested, shall be cancelled and converted into and
shall become a right to receive the number of MGT Shares (rounding down to the
nearest whole share) (i) at Closing, equal to the Per Share Option Closing
Consideration multiplied by the number of shares of Avcom Common Stock
underlying such Company Option and (ii) the Per Share Option Escrow
Consideration, if any, multiplied by the number of shares of Avcom Common Stock
underlying such Company Option, as and when payable in accordance with the terms
of this Agreement and the Escrow Agreement, each of which payments shall be
subject to withholdings for all applicable Taxes.

 



7

 

 

2.5          Contingent Consideration.

 

(a)          As additional consideration for the Avcom Common Stock and
termination of Company Options, if the total Net Operating Revenues generated by
the MGT Parties or their Affiliates from the Avcom Assets is equal to or greater
than Three Million Dollars (the “Earn Out Milestone”) on or prior to the date
that is eighteen months after the Closing Date (the “Milestone Cut-Off Date”),
then MGT shall, subject to the conditions set forth herein, issue to each Seller
of Avcom Common Stock and Optionholder the number of MGT Shares equal to the
product of (i) the Total Milestone Shares and (ii) such Seller’s Pro Rata
Percentage. If the Earn Out Milestone is not achieved prior to the Milestone
Cut-Off Date and the total Net Operating Revenues generated by the MGT Parties
or their Affiliates from the Avcom Assets on or prior to the Milestone Cut-off
Date is equal to or greater than Two Million Five Hundred Thousand Dollars (the
“Secondary Earn Out Milestone”), then MGT shall, subject to the conditions set
forth herein, issue to each Seller of Avcom Common Stock and Optionholder the
number of MGT Shares equal to the product of (i) the Secondary Milestone Shares
and (ii) such Seller’s Pro Rata Percentage. If the Secondary Earn Out Milestone
is not achieved prior to the Milestone Cut-Off Date, no additional consideration
shall be due to the Sellers.

 

(b)          For purposes of this Section 2.5, the following terms are defined
as follows:

 

(i)          “Avcom Assets” means Slot Champ and Free Awesome.net, including any
modifications or updates to the foregoing and any successor technology or
products that incorporate material portions of the Intellectual Property of Slot
Champ or Free Awesome.net.

 

(ii)          “Milestone Share Price” means the volume-weighted closing price
per share of MGT Common Stock on the NYSE MKT for the 20 consecutive trading
days prior to the date of the Earnout Notice.

 

(iii)          “Net Operating Revenues” means the sum of the cash revenues of
the Avcom Assets after deducting (x) app store fees for Slot Champ (or any
successor technology or products that incorporate material portions of the
Intellectual Property of Slot Champ) and (y) customer acquisition costs of Free
Awesome.net (or any successor technology or products that incorporate material
portions of the Intellectual Property of Free Awesome.net).

 

(iv)          “Pro Rata Percentage” the quotient of (x) the number of Avcom
Common Stock held by a Seller or the number of shares of Avcom Common Stock
underlying the Company Option (regardless of vesting) immediately prior to the
Closing and (y) the Common Diluted Shares.

 

(v)          “Secondary Milestone Shares” means the number of MGT Shares
(rounded down to the nearest whole share) equal to the quotient of (x) $300,000
and (y) the Milestone Share Price, subject to a maximum of 99,900 MGT Shares.

 



8

 

 

(vi)          “Total Milestone Shares” means the number of MGT Shares (rounded
down to the nearest whole share) equal to the quotient of (x) $1,000,000 and (y)
the Milestone Share Price, subject to a maximum of 333,000 MGT Shares.

 

(c)          MGT shall deliver to the Seller Representative a memorandum (an
“Earnout Notice”) specifying in reasonable detail the calculation of the amount
of the Net Operating Revenue within 15 days after completion of the unaudited
consolidated financial statements of MGT for the quarter in which the Earn Out
Milestone was obtained, and, if applicable, any proposed set off for Losses in
accordance with Article 7, or if MGT believes the Earn Out Milestone was not
obtained by the Milestone Cut-Off Time, within 15 days after the completion of
the unaudited consolidated financial statements of MGT for the quarter in which
Milestone Cut-Off Time occurs. MGT shall issue and deliver the Total Milestone
Shares or the Secondary Milestone Shares, as applicable, to the Sellers of Avcom
Common Stock within 15 days after completion of the unaudited consolidated
financial statements of MGT for the quarter in which the Earn Out Milestone or
the Secondary Earnout Milestone, as applicable, was obtained. All amounts
payable under this Section 2.5 are subject to set-off by MGT against any amounts
that are then payable by the Sellers to the Purchaser under the other sections
of this Agreement.

 

(d)          The MGT Parties agree that they will supply any reasonably
requested back up or supporting information to the Seller Representative on
which the Operating Net Revenue calculations are based. If the Seller
Representative gives written notice to the MGT Parties that the Seller
Representative is in agreement with the Earnout Notice, then the Earnout Notice
shall become final. The Seller Representative shall have 30 days following
receipt of each Earnout Notice to make an objection in writing to any item in
the Earnout Notice, and such statement must be delivered to MGT prior to the
expiration of such 30-day period. If no such objection has been delivered to MGT
within such 30-day period, the Earnout Notice shall become final. At any time
following delivery of an objection pursuant to this Section 2.5, either party
may elect to resolve any dispute regarding the Total Milestone Shares or the
Secondary Milestone Shares in the manner set forth in Section 7.6.

 

(e)          Until the earlier of the Milestone Cut-Off Date or the date the
Total Milestone Shares are distributed the MGT Parties shall and shall cause its
designees, subsidiaries and affiliates to take commercially reasonable efforts
to operate the business relating to the Avcom Assets in a manner reasonably
designed to reach the Earn Out Milestone. Although certain of the Founders will
be primarily in charge of the day-to-day operations relating to the Avcom Assets
after Closing, the Sellers acknowledge that there will be decisions made jointly
by such Founders and the officers and directors of the MGT Parties or made
solely by the officers and directors of the MGT Parties that could impact the
operations relating to the Avcom Assets or the operations of the MGT Parties as
a whole and could therefore have an impact on the Net Operating Revenues of the
Avcom Assets upon which the contingent consideration is paid pursuant to this
Section 2.5. The Sellers hereby waive (on their behalf and on behalf of any
successors and assigns) any fiduciary duty of the MGT Parties to the Sellers
with respect to the matters contemplated by this Section 2.5.

 

(f)          Notwithstanding anything herein to the contrary, if the MGT Parties
sell or otherwise dispose of any of the Avcom Assets prior to the Milestone
Cut-Off Date for an amount that exceeds the Earn Out Milestone, whether through
a sale of stock, sale of assets, internal reorganization, or otherwise, and the
Total Milestone Shares have not already been issued, then MGT shall issue to
each Escrow Participant the number of MGT Shares equal to the product of (i) the
Total Milestone Shares and (ii) such Seller’s Pro Rata Percentage.

 



9

 

 

(g)          MGT shall not deliver any of the Total Milestone Shares or the
Secondary Milestone Shares, as applicable, that it reasonably believes necessary
to satisfy any claims made pursuant to Section 7.4 that are not resolved as of
the Survival Date. Within 5 days of resolution of such claims in accordance with
Section 7.6, MGT shall deliver to the Escrow Participants the remaining Total
Milestone Shares or Secondary Milestone Shares, as applicable, not required to
satisfy such claim.

 

2.6          Reorganization and Other Tax Matters. The Securities Acquisition is
intended to constitute a “reorganization” within the meaning of
Section 368(a)(1)(B) of the Code. By executing this Agreement, the Parties
hereby adopt a “plan of reorganization” within the meaning of Treas. Reg.
§1.368-2(g) and 1.368-3. No consideration is being provided in exchange for the
Avcom Preferred Stock or the Avcom Common Stock other than shares of MGT Common
Stock. None of the shares of MGT Common Stock, including shares issued pursuant
to Section 2.5 hereof, is intended to constitute compensation for services
rendered or to be rendered. Any such payment and any indemnification payment
made pursuant to this Section 7 hereof shall be treated as an adjustment to the
purchase price for all Tax purposes. The parties to this Agreement shall report
the transactions contemplated by this Agreement consistent with this Section 2.6
unless otherwise required by a Taxing Authority.

 

2.7          Closing. Unless this Agreement is earlier terminated in accordance
with Section 2.10, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on November 30, 2013, or on such
earlier date when each of the conditions set forth in this Article 2 have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other time as the Parties may agree (the “Closing
Date”). The Closing shall take place at the offices of MGT located at 500
Mamaroneck Avenue, Suite 204 Harrison, NY 10528 or at such other location as the
Parties hereto agree.

 

2.8          Closing Deliverables and Actions. At the Closing:

 

(a)          The Sellers shall deliver to the Purchaser evidence that all the
Consents set forth on Schedule 2.8 have been obtained and all required notices,
if any, have been delivered or waived;

 

(b)          The Sellers shall deliver to Purchaser a legal opinion from Wilson
Sonsini Goodrich & Rosati, P.C., legal counsel to the Company, substantially in
the form of Exhibit C hereto;

 

(c)          The Company shall deliver to the Purchaser evidence that (i) the
outstanding amounts due (including filing fees and legal fees) in respect of the
H1B application for Benjamin Lorteau have been paid, (ii) the Company’s 2012
Equity Incentive Plan and each Stock Option Agreement entered into in connection
therewith have been terminated and are no longer in effect, and (iii) there are
sufficient funds available in the bank account of the Company to pay the Tax
Penalty in full (the “Tax Penalty Reserve”);

 



10

 

 

(d)          Each director of the Company shall deliver his resignation to the
Company;

 

(e)          MGT shall deliver to the Sellers evidence that the listing of the
MGT Shares has been approved by the NYSE MKT;

 

(f)          MGT shall issue certificates representing the MGT Shares to the
Sellers;

 

(g)          The MGT Parties, the Company and the Sellers shall execute and
deliver each Transaction Agreement to which it is a party (including but not
limited to the Employment Agreements);

 

(h)          The Company shall deliver a PCAOB certified audit of its financial
statements for the years 2011 and 2012 and for the 9 months ended September 30,
2013;

 

(i)          The Company shall deliver to the Purchaser a certificate, dated
within ten (10) days of the Closing Date, issued by the Secretary of State of
the State of Delaware (i) evidencing the good standing of the Company in the
State of Delaware, and (ii) certifying the Articles of Organization of the
Company, as amended through such date;

 

(j)          The Company shall deliver to the Purchaser a certificate issued by
the Secretary of State of the State of New Jersey evidencing the good standing
of the Company in the State of New Jersey and a certificate issued by the
Secretary of State of the State of New York evidencing the good standing of the
Company in the State of New York, in each case dated within ten (10) days of the
Closing Date;

 

(k)          The Company shall deliver to the Purchaser a certificate signed by
an Officer of the Company, dated the Closing Date, certifying as to its (i)
Articles of Organization, (ii) Shareholders Agreement and Bylaws and (iii)
resolutions of the Board and the shareholders of the Company approving the
execution and delivery of this Agreement and the other Transaction Agreements;
and

 

(l)          The Purchaser and MGT shall deliver to the Seller Representative
certificates, dated within ten (10) days of the Closing Date, issued by the
Secretary of State of the State of Delaware (i) evidencing the good standing of
MGT and Purchaser in the State of Delaware, and (ii) certifying the Articles of
Organization of each of MGT and Purchaser, as amended through such date;

 

(m)          The Purchaser and MGT shall deliver to Seller Representative
certificates signed by an Officer of the Purchaser or MGT, as applicable, dated
the Closing Date, certifying as to its (i) Articles of Organization, (ii) Bylaws
and (iii) resolutions of the Board and, for Purchaser, the shareholders of the
Purchaser, approving the execution and delivery of this Agreement and the other
Transaction Agreements;

 



11

 

 

(n)          The Purchaser, MGT and the Seller Representative each shall have
executed and delivered the Escrow Agreement;

 

(o)          MGT shall deliver the Escrow Amount to the escrow agent to form the
escrow fund (the “Escrow Fund”); and

 

(p)          The Company and the Sellers shall execute and deliver such other
customary closing documents as the Purchaser may reasonably request in
connection with the transactions contemplated hereby.

 

2.9          Additional Conditions to Obligations of the Sellers. The
obligations of the Sellers to consummate the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions:

 

(a)          The representations and warranties of the MGT Parties in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality, which representations and warranties as so qualified shall be
true and correct in all respects) on and as of the Agreement Date and on and as
of the Closing Date as though such representations and warranties were made on
and as of such date (except for representations and warranties which address
matters only as to a specified date, which representations and warranties shall
be true and correct with respect to such specified date). The MGT Parties shall
have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by them at or prior to the Closing.

 

(b)          The Sellers shall have received each of the deliveries required to
be made by the MGT Parties to the Sellers pursuant to Section 2.8.

 

2.10         Additional Conditions to Obligations of the MGT Parties. The
obligations of the MGT Parties to consummate the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing of each
of the following conditions:

 

(a)          The representations and warranties of the Sellers in this Agreement
shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality, which representations and warranties as so qualified shall be
true and correct in all respects) on and as of the Agreement Date and on and as
of the Closing Date as though such representations and warranties were made on
and as of such date (except for representations and warranties which address
matters only as to a specified date, which representations and warranties shall
be true and correct with respect to such specified date). The Sellers and the
Company shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by them at or prior to the Closing.

 

(b)          The MGT Parties shall have received each of the deliveries required
to be made by the Sellers and the Company to the MGT Parties pursuant to Section
2.8.

 

2.11         Termination. At any time prior to the Closing, this Agreement may
be terminated and the transactions contemplated hereby abandoned by authorized
action taken by the terminating Party:

 

(a)          by mutual written consent duly authorized by the Company and MGT;

 



12

 

 

(b)          by either MGT or the Company, if the Closing shall not have
occurred on or before November 30, 2013 or such other date that MGT and the
Company may agree upon in writing (the “Termination Date”); provided, however,
that the right to terminate this Agreement under this Section 2.11(b) shall not
be available to any Party whose breach of this Agreement has resulted in the
failure of the Closing to occur on or before the Termination Date.

 

(c)          by either MGT or the Company, if any permanent injunction or other
order of a Governmental Authority preventing the consummation of the
transactions contemplated hereby shall have become final and nonappealable;

 

(d)          by MGT, if the Company or the Sellers shall have breached any
representation, warranty, covenant or agreement contained herein and such breach
shall not have been cured within five business days after receipt by the Sellers
of written notice of such breach (provided, however, that no such cure period
shall be available or applicable to any such breach which by its nature cannot
be cured) and if not cured within the timeframe above and at or prior to the
Closing, such breach would result in the failure of any of the conditions set
forth in Section 2.8 to be satisfied; or

 

(e)          by the Sellers, if the MGT Parties shall have breached any
representation, warranty, covenant or agreement contained herein and such breach
shall not have been cured within five business days after receipt by MGT of
written notice of such breach (provided, however, that no such cure period shall
be available or applicable to any such breach which by its nature cannot be
cured) and if not cured within the timeframe above and at or prior to the
Closing, such breach would result in the failure of any of the conditions set
forth in Section 2.7 to be satisfied.

 

2.12         Effect of Termination. In the event of termination of this
Agreement as provided in Section 2.11, this Agreement shall forthwith become
void and there shall be no liability or obligation on the part of the Sellers,
the MGT Parties, the Company, or their respective officers, directors,
stockholders or Affiliates; provided, however, that (a) the provisions of this
Section 2.12 (Effect of Termination), Section 6.1 (Public Announcements),
Section 6.2 (Confidentiality), and Article 8 (Miscellaneous) shall remain in
full force and effect and survive any termination of this Agreement, (b) nothing
herein shall relieve any Party hereto from liability in connection with any
breach of such Party’s representations, warranties or covenants contained
herein, and (c) if the Company or the Sellers shall terminate this Agreement for
any reason other than pursuant to Section 2.11(a), 2.11(c) or 2.11(e), then the
Company and the Sellers shall be obligated to pay to MGT all expenses incurred
by the MGT Parties in connection with the Securities Acquisition.

 

3.           REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS. Each Seller,
severally and not jointly, represents and warrants to Purchaser as follows:

 

3.1          Capacity; Authority. Each Seller which is a natural person is of
legal age and has the capacity to execute and deliver this Agreement and each
other Transaction Agreement to which such seller is a party. Each Seller has all
requisite power and authority to execute and deliver this Agreement and each
other Transaction Agreement to which it is a party and to consummate the
transactions contemplated hereby and thereby. Such Seller’s true and complete
principal address is set forth on Schedule 3.1.

 



13

 

 

3.2          Execution; Validity of Agreement. This Agreement and each other
Transaction Agreement to which a Seller is a party has been duly executed and
delivered by such Seller and this Agreement and each other Transaction Agreement
to which a Seller is a party constitutes a legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its
respective terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 

3.3          Ownership of Avcom Common Stock and Preferred Stock. The shares of
Avcom Common Stock, Preferred Stock and Company Options on Schedule 2.3 opposite
such Seller’s name are owned legally, beneficially and of record by such Seller
and there are no other equity interests in the Company that are owned by such
Seller except as set forth on Schedule 2.3. All of such shares of Avcom Common
Stock, Preferred Stock and Company Options are owned by such Seller free and
clear of all Liens and free of any other restriction, except for restrictions
imposed by applicable securities Laws and such Seller has good and marketable
title to such shares of Avcom Common Stock, Preferred Stock and Company Options.
Such Seller has not granted or acknowledged to any Person any rights with
respect to any shares of Avcom Common Stock, Preferred Stock and Company Options
owned by such Seller and such Seller has sole voting power, sole power of
disposition and sole power to agree to all of the matters set forth in this
Agreement with respect to such Seller’s shares of Avcom Common Stock, Preferred
Stock and Company Options, with no limitations, qualifications or restrictions
on such rights. Such Seller does not have a claim against the Company or any of
its officers, directors, members, managers or any other Person with respect to
the issuance of any equity interests of the Company. Such Seller has not
commenced nor does it intend to commence a voluntary case or other proceeding,
and no involuntary case or other proceeding has been commenced against such
Seller, seeking liquidation or other relief with respect to its debts under any
bankruptcy, insolvency or other similar Law.

 

3.4          Consents and Approvals; No Violations. The execution, delivery and
performance of this Agreement by each Seller does not require, with respect to
such Seller, any consent from, action by or in respect of, or filing with, any
court or Governmental Authority. Neither the execution and delivery of this
Agreement nor any of the Transaction Agreements to which such Seller is a party,
nor the performance by such Seller of its obligations contemplated hereby or
thereby, will (i) violate or constitute a default, or require notice and/or
consent under, any contract or other instrument, permit, concession, franchise
or order to which such Seller is a party or by which such Seller’s assets or
properties are or may be subject or bound; (ii) violate any Applicable Laws
applicable to such Seller; or (iii) result in the creation of any Lien upon any
shares of Avcom Common Stock or Preferred Stock that are owned by such Seller.

 

3.5          Litigation. There is no Action pending, or to the knowledge of each
Seller, threatened in writing, before any Governmental Authority or arbitrator
which seeks to delay or prevent the consummation of the transactions
contemplated by this Agreement by such Seller or could, if successful, be
reasonably expected to materially and adversely affect the ability of such
Seller to perform its obligations under this Agreement.

 



14

 

 

3.6          Brokers and Finders. Other than Persons that will be paid in full
at or prior to the Closing, no broker, finder, agent or similar intermediary has
acted on such Seller’s behalf in connection with this Agreement or the
transactions contemplated hereby, and there are no brokerage commissions,
finders’ fees or similar fees or commissions payable in connection therewith.

 

3.7          Investment Representations. Each Seller hereby represents and
warrants as follows:

 

(a)          Such Seller is acquiring the MGT Shares for investment purposes and
not with a view to, or for resale in connection with, any distribution;

 

(b)          Such Seller is either (i) an “accredited investor” as such term is
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of an
investment in MGT and of protecting such Seller’s own interest in connection
with such investment;

 

(c)          Such Seller understands that the issuance of the MGT Shares
hereunder are not being registered under the Securities Act or any state
securities laws by reason of specific exemptions under the provisions thereof,
the availability of which depend in part on the accuracy of its representations
in this Section 3.7;

 

(d)          Such Seller understands that (i) the MGT Shares are “restricted
securities” under applicable securities laws which provide, in substance, that
the shares of MGT Common Stock may only be sold, transferred or otherwise
disposed of pursuant to an effective registration statement under the Securities
Act and applicable state securities laws or an exemption from such registration,
(ii) MGT has no obligation or intention to effect any registration of the shares
of MGT Common Stock, and (iii) MGT will endorse any certificates representing
the shares of MGT Common Stock with a legend describing the restrictions
referenced in clause (i) of this Section 3.7(d);

 

(e)          Such Seller is aware that an investment in MGT is highly
speculative and subject to substantial risks. Such Seller is capable of bearing
the economic risks of an investment in MGT, including, but not limited to, the
possibility of a complete loss of his or her investment;

 

(f)          Such Seller has had an opportunity to meet with, to obtain
information from, to ask questions of, and to receive answers from MGT and its
management (including regarding the terms and conditions of the MGT Shares).
Such Seller has been furnished with all such information regarding MGT
(including copies of the MGT’s financial statements and information regarding
MGT’s past and current operations and financial condition and its future plans)
as he or she has deemed necessary to make an informed investment decision with
respect to the MGT Shares;

 



15

 

 

(g)          Such Seller confirms that he or she has had the opportunity to
obtain such independent legal and tax advice and financial planning services as
he has deemed appropriate prior to making a decision to invest in MGT and
understands the tax consequences of the transactions contemplated hereby; and

 

(h)          Such Seller has been provided with (i) MGT’s most recent annual
report on Form 10-K filed with the SEC, (ii) the information contained in any
reports or documents required to be filed by MGT with the SEC since its most
recent annual report on Form 10-K, and (iii) a brief description of the MGT
Shares, the use of the proceeds from the sale of the MGT Shares, and any
material changes in MGT’s affairs that are not disclosed in the documents
furnished.

 

3.8          Seller Representative. 

 

(a)          By executing this Agreement, each of the Sellers appoints Jeremy
Avin as its agent and attorney-in-fact, as the Seller Representative for and on
behalf of the Sellers to take all actions under this Agreement that are to be
taken by the Seller Representative. Such agency may be changed by the Sellers
from time to time upon not less than thirty (30) days prior written notice to
the MGT Parties; provided, however, that the Seller Representative may not be
removed unless holders of at least a two-thirds interest of the Escrow Fund
agree to such removal and to the identity of the substituted agent. A vacancy in
the position of Seller Representative may be filled by the holders of a majority
in interest of the Escrow Fund. Notices or communications to or from the Seller
Representative shall constitute notice to or from the Sellers.

 

(b)          Until notified in writing by the Seller Representative that it has
resigned, or that it has been removed by at least two-thirds in interest of the
Escrow Fund, the MGT Parties may rely conclusively and act upon the directions,
instructions and notices of the Seller Representative named above and,
thereafter, upon the directions, instructions and notices of any successor named
in a writing executed by a majority-in-interest of the Escrow Fund filed with
the Escrow Agent.

 

(c)          The Sellers each hereby authorize the Seller Representative to:

 

(i)          Receive all notices or documents given or to be given to the
Sellers pursuant hereto or in connection herewith and to receive and accept
services of legal process in connection with any suit or proceeding arising
under this Agreement;

 

(ii)          Engage counsel, and such accountants and other advisors and incur
such other expenses in connection with this Agreement and the transactions
contemplated hereby or thereby as the Seller Representative may in its sole
discretion deem appropriate; and

 

(iii)          Take such action as the Seller Representative may in its sole
discretion deem appropriate in respect of: (A) waiving any inaccuracies in the
representations or warranties of the MGT Parties contained in this Agreement or
in any document delivered by the MGT Parties pursuant hereto; (B) taking such
other action as the Seller Representative is authorized to take under this
Agreement; (C) receiving all documents or certificates and making all
determinations, in its capacity as Seller Representative, required under this
Agreement; and (D) all such actions as may be necessary to carry out any of the
transactions contemplated by this Agreement, including, without limitation, the
defense and/or settlement of any claims for which indemnification is sought
pursuant to Article 7 and any waiver of any obligation of the MGT Parties.

 



16

 

 

(d)          The Seller Representative shall not be liable for any act done or
omitted hereunder as Seller Representative while acting in good faith and in the
exercise of reasonable judgment. The Sellers shall indemnify the Seller
Representative and hold the Seller Representative harmless against any loss,
liability or expense incurred without gross negligence or bad faith on the part
of the Seller Representative and arising out of or in connection with the
acceptance or administration of the Seller Representative’s duties hereunder,
including the reasonable fees and expenses of any legal counsel retained by the
Seller Representative. A decision, act, consent or instruction of the Seller
Representative, including but not limited to an amendment, extension or waiver
of this Agreement, shall constitute a decision of the Sellers and shall be
final, binding and conclusive upon the Sellers; and the Escrow Agent and the MGT
Parties may rely upon any such decision, act, consent or instruction of the
Seller Representative as being the decision, act, consent or instruction of the
Sellers. The Escrow Agent and the MGT Parties are hereby relieved from any
liability to any person for any decision, act, consent or instruction of the
Seller Representative.

 

4.           REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY. The Company
hereby represents and warrants to the MGT Parties as follows, and the MGT
Parties, in agreeing to consummate the transactions contemplated by this
Agreement, have relied upon such representations and warranties:

 

4.1          Incorporation; Authority. The Company (i) is a duly incorporated
and validly existing corporation in good standing under the laws of the State of
Delaware and is duly qualified as a foreign corporation in any other
jurisdiction in which it does business; and (ii) has all requisite power and
authority to own, lease and operate its property and to carry on its business as
presently conducted and to execute, deliver and perform its obligations under
this Agreement and each other Transaction Agreement to which the Company is a
party. A true and correct copy of the Certificate of Incorporation of the
Company, as amended to date, has been delivered to the Purchaser and is in full
force and effect as of the date hereof.

 

4.2          Execution; Validity of Agreement; Due Authorization. This Agreement
and each other Transaction Agreement to which the Company is a party has been
duly executed and delivered by the Company and this Agreement and each other
Transaction Agreement to which the Company is a party constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law). The
execution and delivery of this Agreement by the Company and the performance by
the Company of its obligations hereunder have been duly authorized by all
necessary corporate action on the part of the Company.

 



17

 

 

4.3          Consents and Approvals; No Violations. None of the execution,
delivery or performance of this Agreement or any other Transaction Agreement by
the Company, the consummation by the Company of the transactions contemplated
hereby or thereby, or the compliance by the Company with any of the provisions
hereof or thereof will (a) require (i) any filing with or notice to any
Governmental Authority or other Person, (ii) the obtaining of any Permit or
(iii) the expiration or termination of any statutory or regulatory waiting
period, except, in each case, where the failure to meet such requirement would
not be material to the Company (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, amendment, cancellation or acceleration
or require any payment) under, any of the terms, conditions or provisions of any
material note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which the Company is a party or by which the
Company or any of the Company’s properties or assets is bound, or (c) violate
any Applicable Laws, except, in the case of (b) and (c), as would not be
material to the Company.

 

4.4          Capitalization. The Company is authorized to issue 21,794,000
shares of capital stock, comprised of 20,000,000 shares of Avcom Common Stock
and 1,794,500 shares of Preferred Stock. The Company has issued 12,147,894
shares of Avcom Common Stock and 1,794,083 shares of Preferred Stock, which
constitute all of the issued and outstanding equity interests of the Company,
except as set forth on Schedule 4.4. The shares of Avcom Common Stock and
Preferred Stock have been duly authorized and are validly issued, fully paid and
nonassessable. The Company has reserved 3,517,853 shares of Avcom Common Stock
for issuance pursuant to its 2012 Equity Incentive Plan, of which 1,528,788
shares of Avcom Common Stock are issuable, as of the date hereof, upon the
exercise of outstanding, unexercised options (regardless of vesting). Except as
set forth on Schedule 4.4, there are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights or other contracts or commitments that could require the Company to
issue, sell or otherwise cause to become outstanding any of its equity
interests. The shares of Avcom Common Stock and Preferred Stock were issued in
compliance with all applicable securities laws, all Company agreements, and any
preemptive rights. The Company does not own or have any right to acquire any
outstanding capital stock or other equity interests in any Person nor is the
Company subject to any obligation or requirement to purchase debt or equity
securities of, or otherwise provide funding of any type to, any other Person.

 

4.5          Financial Statements.

 

(a)          The financial statements of the Company as of September 30, 2013
have been prepared in accordance with generally accepted accounting principles
as applied in the United States of America (“GAAP”) applied on a consistent
basis during the periods involved and fairly present in all material respects
the financial position and results of operations and cash flows of the Company
as at the dates and for the periods presented therein.

 

(b)          The Company has no liabilities, except (i) those liabilities
reflected, disclosed or reserved against on the balance sheet of the Company
dated September 30, 2013 (the “Current Balance Sheet”), (ii) liabilities
resulting from the obligations set forth in this Agreement and the other
Transaction Agreements, (iii) incurred in the ordinary course of business
consistent with past practice since September 30,2013 and in an amount that does
not exceed $5,000 in the aggregate and (iv) liabilities set forth on Schedule
4.5(b).

 



18

 

 

(c)          Since December 31, 2012, no event or condition of any character has
had, or is reasonably likely to result in, a Material Adverse Effect on the
Company.

 

(d)          All existing accounts receivable of the Company: (i) represent
valid obligations of customers of the Company arising from bona fide
transactions entered into in the ordinary course of business, and (ii) are
current and, to the knowledge of the Company, are not subject to any
counterclaim or set off.

 

4.6          Compliance with Laws; Restrictions; Permits. The Company has
materially complied with, is not in material violation of, and has not received
any written notices of a violation with respect to, any foreign, federal, state,
or local statute, law or regulation. There is no agreement (noncompete or
otherwise), commitment, judgment, injunction, order or decree to which the
Company is bound which has or reasonably could be expected to have the effect of
prohibiting or materially impairing the Company’s business. The Company has
provided the Purchaser with each material consent, license, permit, grant or
other authorization issued to the Company by a Governmental Authority (i)
pursuant to which the Company currently operates or holds any interest in any of
its properties or (ii) which is required for the operation of its business or
the holding of any such interest (herein collectively called “Permits”), which
Permits are in full force and effect and constitute all Permits required to
permit the Company to operate or conduct its business or hold any interest in
its properties or assets. The Company is in compliance with the terms of the
Permits. To the knowledge of the Company, no suspension or cancellation of the
Permits is threatened in writing.

 

4.7          Litigation. Except as set forth on Schedule 4.7 hereto, there are
no Actions, pending or, to the knowledge of the Company, threatened in writing
against the Company. There is no judgment, order, injunction, decree or award
(whether rendered by a court, administrative agency or by arbitration) to which
the Company is a party.

 

4.8          Employees; Benefit Plans.  There are no strike, labor dispute or
union organization activities pending or, to the knowledge of the Company,
threatened in writing between it and its employees. None of the Company’s
employees belong to any union or collective bargaining unit. Except as set forth
on Schedule 4.8, the Company is not a party to or bound by any currently
effective employment contract, deferred compensation agreement, bonus plan,
incentive plan, profit sharing plan, retirement agreement, or other employee
compensation agreement. To the knowledge of the Company, no officer or key
employee intends to terminate his employment with the Company, nor does the
Company have a present intention to terminate the employment of any officer or
key employee. Subject to general principles related to wrongful termination of
employees, the employment of each officer and employee of the Company is
terminable at the will of the Company. To the knowledge of the Company, no
employee of the Company, nor any consultant with whom the Company has
contracted, is in violation of any material term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, the Company
because of the nature of the business conducted by the Company; and to the
Company's knowledge, the continued employment by the Company of its present
employees, and the performance of the Company's contracts with its independent
contractors, shall not result in any such violation. No employee of the Company
has been granted the right to continued employment by the Company or to any
material compensation following termination of employment with the Company. The
Company does not have any Employee Benefit Plan as defined in the Employee
Retirement Income Security Act of 1974, as amended.

 



19

 

 

4.9          Contracts. Schedule 4.9 contains a complete and correct list of all
contracts, agreements and commitments, whether written or oral, of the Company
that involve a future liability or receivable in excess of $1,000 or that
involve obligations of the Company that survive longer than one year from the
Closing Date, but excluding any licenses for commercial, off-the-shelf software
that are not incorporated into or distributed with any Company products (the
“Material Contracts”. The Company has previously delivered to the Purchaser a
correct and complete copy of each written Material Contract of the Company (as
amended to date) and a written summary setting forth the material terms and
conditions of each oral Material Contract of the Company. Each Material Contract
is legal, valid, binding and enforceable on the Company and, to the knowledge of
the Company, on the counterparty thereto, and in full force and effect; the
Company is not in breach or default under any Material Contract nor, to the
knowledge of the Company, is any counterparty, and no event has occurred which
with notice or lapse of time would constitute a breach or default of such
agreements, or permit termination, modification, or acceleration, under such
agreements. Each such agreement will continue to be legal, valid and binding,
enforceable and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby.

 

4.10         Intellectual Property.

 

(a)          To the Company’s knowledge (without having conducted any special
investigation or patent search), the Company owns or possesses valid and binding
licenses or other rights to use, whether or not registered, all Intellectual
Property necessary to carry out the business of the Company as presently
conducted (including the completion and sale of the game title Slot Champ).

 

(b)          Set forth on Schedule 4.10(b) is a complete and accurate list
(showing in each case, the registered owner, title, mark or name, applicable
jurisdiction, application number or registration number and date of application
or expiration, if any) of all United States, foreign and state: (i) patents;
(ii) trademark registrations and applications and material common law
trademarks; (iii) Internet domain names; and (iv) copyright registrations and
applications owned by the Company. The Intellectual Property set forth on
Schedule 4.10(b) is herein referred to as the “Owned Intellectual Property.”

 

(c)          Set forth on Schedule 4.10(c) is a complete and accurate list of
(i) each contract (other than non-disclosure agreements, evaluation agreements,
and contracts for off-the-shelf Software entered into in the ordinary course of
business) that is in effect pursuant to which the Company uses the Intellectual
Property of another Person in any manner that is material to the conduct of the
business of the Company (the “Company Licensed Intellectual Property”) and (ii)
each contract (other than non-disclosure agreements, evaluation agreements, and
customer agreements or end user license agreements entered into in the ordinary
course of business) that is in effect pursuant to which the Company grants to
another Person the right to use any material Intellectual Property owned by the
Company (the “Third Party Licensed Intellectual Property”, and collectively with
the Company Licensed Intellectual Property, the “Licensed Intellectual
Property”; the Licensed Intellectual Property and the Company Owned Intellectual
Property shall be collectively referred to as the “Company Intellectual
Property”); all contracts set forth on, or required to be set forth on, Schedule
4.10(c) are herein referred to as the “License Agreements”).

 



20

 

 

(d)          The Owned Intellectual Property is solely and exclusively owned by
the Company, as applicable, free and clear of all Liens. None of the Owned
Intellectual Property has been cancelled, expired, or abandoned and all
mandatory fees required for the maintenance of such rights have been paid on
time, there are no circumstances which could give rise to an abandonment of any
of Owned Intellectual Property. The Company has not received any notification of
any pending or threatened opposition, interference, re-examination or
cancellation proceeding before any court or registration authority in any
jurisdiction against any Owned Intellectual Property.

 

(e)          There are no settlements, injunctions, forbearances to sue,
consents, consents to use, judgments, or orders or similar obligations to which
the Company is a party which (i) restrict the rights of the Company to use any
Intellectual Property necessary to carry out the business of the Company, or
(ii) permit third parties to use any Intellectual Property which could otherwise
infringe any of the Owned Intellectual Property. No royalties, honoraria or
other fees are payable by the Company for the use of or right to use any Company
Intellectual Property in connection with its business as currently conducted,
except pursuant to the License Agreements.

 

(f)          To the knowledge of the Company (without having conducted any
special investigation or patent search), the conduct of the business of the
Company, including, but not limited to, the operation of its Internet websites,
as presently conducted, and the development and launch of the game title
SlotChamp does not infringe, dilute or misappropriate the Intellectual Property
rights of any Person. The Company has not received written notice that the
conduct of the business of the Company, as currently conducted, infringes,
dilutes, misappropriates or constitutes the unauthorized use of any Intellectual
Property rights owned or controlled by any third party, or challenges the
ownership, use, validity or enforceability of any Company Intellectual Property.

 

(g)          To the knowledge of the Company (without having conducted any
special investigation or patent search), no third party is misappropriating,
infringing, diluting, or otherwise violating any Owned Intellectual Property,
and no such claims are pending against a third party by the Company relating to
such matters.

 

(h)          All Owned Intellectual Property was either (i) developed by an
employee of the Company within the scope of employment of the employee and
pursuant to an invention assignment or subject to the work for hire doctrine,
(ii) developed by a third party under a work for hire and/or assignment
agreement, or (iii) developed by a third party and transferred and assigned to
the Company under a transfer and assignment agreement. Neither the Sellers nor
any current or former officer, director or employee of the Company (or any
family member thereof) retains any rights of ownership or use with respect to
the Owned Intellectual Property.

 



21

 

 

(i)          The Company owns or has the right to use all Software material to
its business, including, but not limited to, the operation of its Internet
websites. No unlicensed copies of any mass market software that is available in
consumer retail stores or otherwise commercially available and subject to
“shrink wrap” or “click through” license agreements have been installed or
maintained on any Company’s computers or computer systems by, or at the
direction or with the express permission of a manager, division head or
similarly credentialed agent of, the Company, and no such unlicensed copies used
for the business of the Company are installed on the computers of the Company.

 

(j)          The ownership in all Software and related Intellectual Property
rights thereof, and any and all other Intellectual Property, which has been
developed by a past or current employee or consultant of the Company within the
scope of that Person’s engagement, has been assigned or otherwise transferred to
the Company and is owned by the Company without limitation. Neither the Sellers
nor any current or former officer, director, employee or consultant of the
Company (or any family member thereof) retains any rights of ownership or use
with respect to such Software and/or Intellectual Property.

 

(k)          The Company takes commercially reasonable measures to protect the
confidentiality of its Trade Secrets. No Trade Secret of the Company has been
improperly disclosed or has been misappropriated by another Person.

 

4.11         Tangible Personal Property. Schedule 4.11 lists all of the fixed
assets of the Company and each item of tangible personal property having a book
value of at least $1,000. The Company has good and legal title to all of the
items required to be listed on Schedule 4.11, free and clear of all Liens.
Schedule 4.11 lists all leases of tangible personal property leased by the
Company and the location thereof. Except as set forth on Schedule 4.11, none of
such leases contains any covenant or restriction preventing or limiting the
consummation of the transactions contemplated hereunder. All of the personal
property listed on Schedule 4.11 and the assets leased pursuant to the leases
listed on Schedule 4.11 are suitable for the uses for which they are employed,
are in good operating condition and repair (ordinary wear and tear excepted) and
have been maintained in accordance with best industry practice.

 

4.12         Real Estate.

 

(a)          The Company does not own any real property. Schedule 4.12 contains
a complete and correct list of all the real property that is leased by the
Company or that the Company has agreed (or has an option) to lease, or may be
obligated to lease in connection with the conduct of the Company’s business and
a correct and complete description of each lease pursuant to which such real
property is leased. Such real property is hereinafter referred to as the “Leased
Property,” and the improvements and fixtures thereon are hereinafter referred to
as the “Leased Improvements.”

 

(b)          Except as set forth on Schedule 4.12, to the knowledge of the
Company (without having conducted any special investigation or patent search),
the Company is the sole legal and equitable owner of the leasehold interest in
the Leased Property and the Leased Improvements and possesses good and
marketable, indefeasible title thereto, free and clear of all conditions,
exceptions, reservations, Liens and other matters affecting title to such
leasehold, except (i) as reflected in the Current Balance Sheet, (ii) Liens for
Taxes not yet due and payable, and (iii) such imperfections of title and
encumbrances, if any, which do not materially detract from the value or
interfere with the present use of the property subject thereto or affected
thereby.

 



22

 

 

4.13         Insurance. Schedule 4.13 lists each insurance policy maintained as
of the date of this Agreement by, at the expense of or for the benefit of, the
Company and identifies any claims made thereunder since January 1, 2012. The
Company has delivered to Purchaser accurate and complete copies of the insurance
policies identified in Schedule 4.13. Each of the insurance policies identified
in Schedule 4.13 is in full force and effect. The Company is not in default with
respect to its obligations under any of such insurance policies. The Company has
not received any written notice or other written communication regarding any
actual or possible (a) cancellation or invalidation of any insurance policy, (b)
refusal of any coverage or rejection of any claim under any insurance policy, or
(c) material adjustment in the amount of the premiums payable with respect to
any insurance policy.

 

4.14         Taxes.

 

(a)          There have been timely filed by the Company with the appropriate
Taxing Authority all Tax Returns required to be filed on or before the Closing
Date. An extension of time within which to file any Tax Return which has not
been filed has not been requested or granted (other than automatic extensions).

 

(b)          The Company has timely paid in full all Taxes which have become due
and payable (whether or not shown on any Tax Return) and has paid or reserved in
accordance with GAAP for all Taxes allocable to periods or portions thereof
ending on or before the Closing Date.

 

(c)          There are no Liens for Taxes upon any of the assets of the Company,
except Liens for current Taxes not yet due and payable.

 

(d)          Except as set forth on Schedule 4.14, there is no action, suit,
proceeding, investigation, audit or claim now pending, proposed or, to the
knowledge of the Company, threatened against the Company in respect of any Tax.

 

(e)          All Taxes that are required to be withheld or collected have been
duly withheld and collected and, to the extent required, have been properly paid
or deposited as required by applicable laws.

 

(f)          As used in this Agreement, “Tax” means any of the Taxes and “Taxes”
means all income taxes (including any tax on or based upon net income, or gross
income, or income as specially defined, or earnings, or profits, or selected
items of income, earnings or profits) and all gross receipts, estimated, sales,
use, ad valorem, transfer, franchise, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property or windfall profits
taxes, environment, alternative or add on minimum taxes, custom duties or other
taxes, fees, assessments or charges in the nature of taxes, together with any
interest and any penalties, additions to tax or additional amounts imposed by
any Taxing Authority, whether disputed or not.

 



23

 

 

(g)          As used in this Agreement, “Tax Return” is defined as any return,
report, information return or other document (including any related or
supporting information) filed or required to be filed with any federal, state,
local or foreign Governmental Authority (individually or collectively a “Taxing
Authority”) in connection with the determination, assessment or collection of
any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

 

(h)          The Company is not, and has not been at any relevant time, a
“United States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code.

 

4.15         Environmental Matters. To the knowledge of the Company, the Company
is, and has been, in material compliance with all environmental laws. Neither
the Company nor any Seller has received any notice, report, or other information
in writing regarding any actual or alleged violation of environmental laws by
the Company, or any potential or actual liabilities arising under environmental
laws.

 

4.16         Books and Records. All books and records of the Company, including
but not limited to records and lists of past, present or prospective customers,
suppliers, or personnel, marketing plans, sales literature and promotional
literature and other books, ledgers, files, reports, operating records are
materially accurate and have been maintained in a manner consistent with
customary industry practices and in compliance with Applicable Law. All
financial and accounting books, ledgers and accounts of the Company have been
properly and accurately kept and completed in all material respects, and do not
contain any material inaccuracies or discrepancies of any kind.

 

4.17         Interested-Party Transactions.

 

(a)          Except as set forth on Schedule 4.17, no officer, director,
employee or member (nor any family member thereof) of the Company has directly
or indirectly, (i) an interest in any entity which provides services or products
that the Company provides or proposes to provide, (ii) an interest in any entity
that purchases from or sells or furnishes to, the Company any goods or services,
or (iii) a beneficial interest in any Contract; provided, however, that
ownership of no more than one percent (1%) of the outstanding voting stock of a
publicly traded corporation shall not be deemed to be an “interest in any
entity” for purposes of this Section 4.17.

 

(b)          Schedule 4.17 contains an accurate and complete list as of the date
of this Agreement of all outstanding loans and advances made by Company to any
employee, director, consultant or independent contractor, other than routine
travel advances made to employees in the ordinary course of business.

 

4.18         Bankruptcy. None of the Company or any Affiliate of the Company has
committed or currently intends to commit any act of bankruptcy, is insolvent,
has proposed or currently intends to propose a compromise or arrangement to its
creditors generally, has had or currently intends to have any petition for a
receiving order in bankruptcy filed against it, has made or currently intends to
make a voluntary assignment in bankruptcy, has initiated or currently intends to
initiate any proceeding with respect to a compromise or arrangement, has
initiated or intends to initiate any proceeding to have itself declared bankrupt
or wound-up, has initiated or intends to initiate any proceeding to have a
receiver appointed to any part of its assets, has had any creditor take or
currently anticipates that any creditor will take possession of any of its
property, or has had any of the foregoing become enforceable or currently
anticipates that any of the foregoing will become enforceable upon any of its
property.

 



24

 

 

4.19         Broker’s Fee. No agent, broker, investment banker, firm, or other
Person, acting on behalf of the Company or any of its Affiliates, or under the
authority of the Company or any of its Affiliates, is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee or expense,
directly or indirectly, in connection with any of the transactions contemplated
by this Agreement or any of the other Transaction Agreements.

 

4.20         Material Disclosure; No Omission. No representation or warranty of
the Company contained in this Agreement or in any other Transaction Agreement
and no statement by or on behalf of the Company contained in any exhibit,
certificate, schedule, attachment or other instrument specified in this
Agreement or in any other Transaction Agreement contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements contained herein or therein not misleading.

 

5.           REPRESENTATIONS AND WARRANTIES OF THE MGT PARTIES. Each MGT Party
hereby represents and warrants to the Sellers as follows:

 

5.1          Organization. Each MGT Party is a duly organized and validly
existing corporation in good standing under the laws of the State of Delaware.

 

5.2          No Conflicts. Neither the execution and delivery of this Agreement
and each other Transaction Agreement to which each MGT Party is a party, nor the
performance by each MGT Party of its respective obligations hereunder and
thereunder will: (i) constitute a violation of any Applicable Law; (ii) violate
or breach such MGT Party’s certificate of incorporation or bylaws, in each case
as amended to date; or (iii) violate any order, writ, injunction or decree
applicable to such MGT Party.

 

5.3          Due Authorization and Binding Effect. The execution and delivery of
this Agreement by each MGT Party and the performance by each MGT Party of its
respective obligations hereunder have been duly authorized by all necessary
corporate action on the part of such MGT Party, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).
This Agreement and each other Transaction Agreement to which each MGT Party is a
party has been duly executed and delivered by such MGT Party and constitutes the
legal and binding obligation of such MGT Party enforceable against it in
accordance with their respective terms.

 

5.4          MGT Shares. The MGT Shares, when issued and paid for in accordance
with the terms of this Agreement, will be duly authorized, validly issued, fully
paid and nonassessable securities of MGT.

 

5.5          Public Reporting. MGT has timely filed with the Securities and
Exchange Commission (“SEC”) all filings required to be filed by it under the
Securities Act and the Securities and Exchange Act of 1934 (the “Exchange Act”)
and the rules and regulations promulgated thereunder since January 1, 2009. Such
filings (i) complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder at the time they were filed (or if amended or superseded by a filing
or other public disclosure prior to the date of this Agreement, then on the date
of such filing or other public disclosure) and (ii) did not as of the time they
were filed (or if amended or superseded by a filing or other public disclosure
prior to the date of this Agreement, then on the date of such filing or other
public disclosure) contain any untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Since December 31, 2010, to the knowledge of the executive
officers of MGT, except as disclosed in MGT’s SEC filings or other public
pronouncements, there has not been any event that has had or is reasonably
expected to have a Material Adverse Effect on MGT.

 



25

 

 

5.6          Capitalization. MGT is authorized to issue 85,000,000 shares of
capital stock, comprised of 75,000,000 shares of MGT Common Stock and 10,000,000
shares of preferred stock, par value $0.001 per share. At the close of business
on October 31, 2013, MGT has 7,627,600 shares of MGT Common Stock and 15,748
shares of preferred stock issued and outstanding and not more than 1,335,000
shares of MGT Common Stock reserved for issuance upon exercise of outstanding
employee and director stock options to purchase shares of MGT Common Stock. No
shares of MGT Common Stock are owned or held by any subsidiary of MGT. All of
the outstanding shares of capital stock of MGT are duly authorized and validly
issued, fully paid and nonassessable and not subject to any preemptive rights
that are triggered by this transaction. As of the date of the Agreement, there
are no declared or accrued but unpaid dividends with respect to any shares of
capital stock of MGT.

 

6.           ADDITIONAL AGREEMENTS.

 

6.1          Public Announcements. The Company shall not issue any press release
or other public statement with respect to this Agreement or the transactions
contemplated hereby without the prior approval of MGT.

 

6.2          Confidentiality. Except for any press release or public
announcement previously issued or issued in accordance with Section 6.1, all
terms of this Agreement, the other Transaction Agreements and the transactions
contemplated hereby and thereby shall remain confidential. No Party hereto shall
disclose to anyone the negotiations, any information concerning the contemplated
transactions, or anything contained herein, except to their accountants,
employees, bankers and attorneys in connection with the transactions
contemplated by this Agreement, without the approval of the other Parties.

 

6.3          Further Assurances. The MGT Parties, the Company and the Sellers
shall, at any time and from time to time after the date hereof, do or cause to
be done all such further acts, and to execute, acknowledge, deliver and file, or
cause to be executed, acknowledged, delivered or filed, all such deeds,
transfers, conveyances, assignments or assurances as may be reasonably requested
by another Party for: (i) transferring, conveying and assigning the Avcom Common
Stock to the Purchaser and the Preferred Stock to the Company; and (ii)
otherwise effectuating the transactions contemplated by this Agreement.

 



26

 

 

6.4          Employee Noncompete and Non-Solicit. From and for one (1) year
after the date of such Person’s termination of employment with the Company each
Person set forth on Schedule 6.4 will not, directly or indirectly: (a) own,
manage, operate, join, control, or be connected in any manner with any business
or activity which is competitive with the business of the Company (and as such
business may evolve in the ordinary course after the Closing Date), or (b) cause
or encourage any Person or to discontinue their relationship with the Company;
provided that such Person’s work with the Company or an MGT Affiliate (whether
as a director, officer, employee, consultant or otherwise) shall not violate
this Section 6.4; provided further that if such Person is terminated by the
Company or an MGT Affiliate without “Cause” or terminates his employment for
“Good Reason” (in each case as defined in such Person’s Employment Agreement),
then this Section 6.4 shall not apply.

 

6.5          Rule 144 Reporting.

 

(a)          MGT shall make and keep adequate current public information with
respect to MGT available in accordance with Rule 144 under the Securities Act
and file with the Commission in a timely manner all reports and other documents
required of MGT under the Securities Act and the Exchange Act.

 

(b)          At any time beginning 6 months after the Closing Date, upon request
of any Seller (or any broker of such Seller), and submission of such forms of
"seller representation letters" and "broker representation letters" as may be
customary, MGT shall take such actions as may be reasonably required to cause
the removal of any restrictive legends contained on the certificates evidencing
shares of MGT Common Stock received by such Seller pursuant to this Agreement
(including providing instructions to its transfer agent and making arrangements
for any opinion of counsel required by the transfer agent) in order to
facilitate resales of such shares by or on behalf of Seller pursuant to Rule 144
under the Securities Act.

 

6.6          No Amended Tax Returns. None of the Tax Returns of the Company
relating to any Tax period or portion thereof ending on or prior to the Closing
Date shall be amended without the prior written consent of the Seller
Representative, which consent will not be unreasonably withheld, conditioned or
delayed. For the avoidance of doubt, and notwithstanding anything to the
contrary herein, neither the amount of Taxes reflected on any such amended Tax
Return nor the consent of the Seller Representative to the filing thereof shall
be dispositive of the right of any MGT Indemnitee to indemnification pursuant to
Section 7 hereof.

 

6.7          Tax Penalty Reserve. The Company shall maintain the Tax Penalty
Reserve in its bank account until resolution of the matters giving rise to the
Tax Penalty. In the event that the Tax Penalty is reduced or waived, the excess
of the Tax Penalty Reserve less the amount actually paid to the Internal Revenue
Service and all other costs incurred by the Company in disputing and resolving
the matter shall be used in the business of the Avcom Assets.

 

7.           SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION.

 

7.1          Survival of Representations, Warranties and Covenants. Each
statement contained in any exhibit, schedule, or certificate delivered pursuant
to this Agreement constitutes a representation and warranty by the Person who
delivered it or on whose behalf it was delivered. All representations and
warranties set forth or made in this Agreement and any other Transaction
Agreement shall survive until 11:59 p.m., Eastern time, on the Milestone Cut-Off
Date, or, if earlier, upon the issuance of the Total Milestone Shares (the
“Survival Date”). The Survival Date for Losses arising out of, resulting from or
in connection with (a) fraud, (b) any breach of the representations and
warranties contained in Section 4.4 Capitalization, or (c) the failure of a
Seller to holder valid title to the Avcom Common Stock, the Preferred Stock, or
the Company Options purported to be held by such Seller shall be the date of
expiration of the applicable statute of limitations (the “Subsequent Survival
Dates”). All covenants and agreements of the Parties set forth in this Agreement
and the other Transaction Agreements to be performed after the Closing shall
survive the Closing in accordance with their respective terms. Any claim pending
on the expiration date of any applicable survival period for which a
notification of claim has been made pursuant to Section 7.4 below on or before
such expiration date may continue to be asserted and indemnified against until
finally resolved.

 



27

 

 

7.2          Indemnification Obligations of the Sellers. The Escrow
Participants, severally and not jointly, agree to indemnify, defend and hold
harmless the MGT Parties and their respective shareholders, officers, directors,
managers, representatives, agents, employees and Affiliates (collectively, the
“MGT Indemnitees”) from and against any claim, suit, action, liability, loss,
damage, deficiency, fee, cost or expense of any nature whatsoever (including,
without limitation, any diminution in value of any shares of MGT Common Stock
and any interest, penalties, investigation expenses and fees through trial and
appeals, and disbursements of counsel and accountants, but excluding incidental,
consequential, special, or punitive and treble damages) (collectively, “Losses”)
arising out of, based upon or resulting from: (a) the breach of any
representation or warranty regarding the Company which is contained in this
Agreement, any other Transaction Agreement or any exhibits or schedules hereto
or thereto; (b) any breach or failure to perform any of the covenants,
agreements or undertakings of the Company contained in this Agreement, any other
Transaction Agreement or any exhibit or schedule hereto or thereto; and (c) any
and all costs and expenses (including reasonable legal and accounting fees)
incident to the enforcement of these indemnification rights. Each Seller,
severally and not jointly, shall save, indemnify and hold harmless the MGT
Indemnitees from and against any and all Losses arising out of, based upon or
resulting from any breach of any representation or warranty made by such Seller
contained in Section 3 of this Agreement and any covenants made by such Seller
contained in this Agreement. Notwithstanding anything to the contrary herein,
none of Escrow Participants or the Preferred Holders shall have any
indemnification obligations to any MGT Indemnitee with respect to (w) the amount
value or condition of, or any limitations on, any Tax asset or attribute of the
Company (e.g., net operating losses) arising in any Tax period or portion
thereof ending on or prior to the Closing Date (each, a “Tax Attribute”), or the
ability of MGT or any of its Affiliates (including the Company) to utilize such
Tax Attributes after the Closing, or any Losses incurred by reason of any
reduction in any of the foregoing, whether such reduction occurs by reason of
the carryback or other utilization of such Tax Attribute by the Company, the
filing of any amended Tax Return for the Company, the redetermination of the
amount of such Tax Attribute by any Taxing Authority or otherwise; provided,
however, that nothing in this clause (w) shall affect the indemnification
obligations hereunder for any breach of the representations and warranties in
Section 4.14 that gives rise to any liability of the Company for Taxes
attributable to any Tax period or portion thereof ending on or prior to the
Closing Date, (x) any Taxes attributable to any action taken by or with respect
to the Company on the Closing Date after the Closing outside of the ordinary
course of business (including making a Code Section 338(g) election or similar
election, (y) any Taxes attributable to any Tax period or portion of a period
beginning after the Closing Date), or (z) any social security, Medicare,
unemployment or other employment or payroll Tax or similar amount owed as a
result of any compensation payments contemplated by this Agreement, for which
MGT shall be solely responsible.

 



28

 

 

7.3          Indemnification Obligations of the Purchaser. MGT and the Purchaser
agree to indemnify, defend and hold harmless the Sellers and their respective
shareholders, officers, directors, managers, representatives, agents, employees
and Affiliates (collectively, the “Seller Indemnitees”, and, together with the
MGT Indemnitees, the “Indemnitees”) from and against any Losses arising out of,
based upon or resulting from: (i) the breach of any representation or warranty
of the MGT Parties which is contained in this Agreement, any other Transaction
Agreement or any exhibits or schedules hereto or thereto; (ii) any breach or
failure to perform any of the covenants, agreements or undertakings of the MGT
Parties contained in this Agreement, any other Transaction Agreement or any
exhibits or schedules hereto or thereto; and (iii) any and all costs and
expenses (including reasonable legal and accounting fees) incident to the
enforcement of the indemnification rights of the Seller Indemnitees under this
Section 7.3.

 

7.4          Notification of Claims. In the event that any Party asserts a claim
for indemnification hereunder, such Party shall (a) provide the indemnifying
Party (“Indemnifying Party”) with prompt written notice of the nature of such
claim (an “Indemnification Notice”), (b) make available to the Indemnifying
Party all relevant information which is material to the claim and which is in
the possession of the Indemnitee and (c) otherwise reasonably cooperate with the
Indemnifying Party with respect to such claim; provided, however, that the
failure of an Indemnitee to deliver an Indemnification Notice under this Section
7.4 shall not relieve the Indemnifying Party of its indemnification obligations
under this Article 7 unless and only to the extent that such Indemnifying Party
is materially prejudiced by such failure.

 

7.5          Objections to Claims for Indemnification. No payment shall be made
under Article 7 if (i) in the case of claims made by the MGT Indemnitees, the
Seller Representative shall object to the claim made pursuant to Section 7.4
within 30 days after the Seller Representative’s receipt of such notice, or (ii)
in the case of claims made by the Sellers, the MGT Parties shall object to the
claim made pursuant to Section 7.4 within 30 days after MGT’s receipt of such
notice. If the Indemnifying Party does not object in writing within such 30-day
period, such failure to so object shall be an irrevocable acknowledgment by the
Indemnifying Party that the Indemnified Party is entitled to the full amount of
the claim for Losses set forth in the notice, and payment in respect of such
Losses shall thereafter be made in accordance with this Article 7 and the Escrow
Agreement.

 

7.6          Resolution of Conflicts.

 

(i)          In case the Indemnifying Party delivers an objection in accordance
with Section 7.5, the Seller Representative and Purchaser shall attempt in good
faith to agree upon the rights of the respective parties with respect to each of
such claims. If the Seller Representative and the Purchaser should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties and, if such claim involves a claim against the Escrow Fund, furnished
to the escrow agent. The escrow agent shall be entitled to rely on any such
memorandum and make distributions from the Escrow Fund in accordance with the
terms thereof.

 



29

 

 

(ii)          If the Purchaser and the Seller Representative, notwithstanding
such good faith effort, fail to resolve such dispute within 30 days after the
Seller Representative advises the Purchaser of its objections, then such dispute
shall be finally settled by arbitration conducted expeditiously in accordance
this Agreement and the American Arbitration Association (“AAA”) arbitration
rules for commercial disputes applying expedited procedures, as in effect on the
date hereof and judgment on the award may be entered in any court having
jurisdiction thereof. The arbitral tribunal (the “Tribunal”) shall use the
substantive laws of the State of New York, excluding conflicts of laws and
choice of law principles, in construing and interpreting the terms of this
Agreement. The Tribunal shall be composed of three (3) arbitrators, with Seller
Representative appointing one (1) arbitrator and the Purchaser appointing one
(1) arbitrator, and the two (2) arbitrators so appointed appointing the third
arbitrator who shall act as the presiding arbitrator of the Tribunal (the
“Chairman”). The arbitration shall be held within 25 miles of New York, NY, and
the proceedings shall be conducted and concluded as soon as reasonably
practicable, based upon the schedule established by the Tribunal, but in any
event the award of the Tribunal shall be rendered within one hundred twenty
(120) days following the selection of the Chairman of the Tribunal. The award of
the Tribunal pursuant hereto shall be final and binding upon the Parties, and
judgment upon the award rendered by the Tribunal pursuant hereto may be entered
in, and enforced by, any court of competent jurisdiction and may be relied on by
the escrow agent. Each Party shall bear the expense of the arbitrator specified
to be selected by it, and the fees of the Chairman of the Tribunal and other
expenses incurred by the Tribunal shall be borne by the losing Party, unless the
Tribunal shall determine that fairness requires that such fees and expenses be
allocated among the Parties in a different manner, including requiring the
losing Party to pay all such expenses. Each Party shall bear its own expenses,
including expenses of its counsel. Any attorney-client privilege and other
protection against disclosure of privileged or confidential information,
including any protection afforded the work-product of any attorney, that could
otherwise be claimed by any Party shall be available to, and may be claimed by,
any such Party in any arbitration proceeding. No Party waives any
attorney-client privilege or any other protection against disclosure of
privileged or confidential information by reason of anything contained in, or
done pursuant to, the arbitration provisions hereof. It is the desire of the
Parties that any dispute be resolved quickly and at the lowest possible cost,
and the Tribunal shall act in a manner consistent with these intentions,
including limiting discovery to only that necessary to enable the Tribunal to
render a fair decision that reflects the Parties’ intent set forth in this
Agreement.

 

7.7          Investigation. The right to indemnification, payment of Losses or
any other remedy based on the representations, warranties and the covenants
hereunder will not be affected by any investigation conducted with respect to,
or any knowledge acquired, or capable of being acquired at any time, whether
before or after the Closing Date, with respect to the accuracy or inaccuracy of,
or compliance with, any such representation, warranty or covenant. Furthermore,
no information or knowledge obtained in any investigation pursuant this
Agreement or any other Transaction Agreement shall affect or be deemed to modify
any representation, warranty or covenant contained herein or therein.

 



30

 

 

7.8          Third-Party Claims.  The obligations and liabilities of an
Indemnifying Party under this Article 7, with respect to Losses resulting from a
claim brought by any third party (a “Third-Party Claim”) shall be subject to the
following terms and conditions:

 

(a)          Promptly after delivery of an Indemnification Notice in respect of
a Third-Party Claim, the Indemnifying Party may elect, by written notice to the
Indemnitee within ten (10) days of an Indemnification Notice, to undertake the
investigation and defense thereof with counsel reasonably satisfactory to the
Indemnitee, at the sole cost and expense of the Indemnifying Party. If the
Indemnifying Party chooses to defend any Third-Party Claim, the Indemnitee shall
cooperate with all reasonable requests of the Indemnifying Party and shall make
available to the Indemnifying Party any books, records or other documents within
its control that are necessary or appropriate for such defense.

 

(b)          In the event that the Indemnifying Party, within ten (10) days
after receipt of an Indemnification Notice, does not so elect to defend such
Third-Party Claim, the Indemnitee will have the right to undertake the
investigation and defense of such Third-Party Claim for the account of the
Indemnifying Party. The Indemnitee shall not settle or compromise any
Third-Party Claim, or consent to the entry of a judgment, whether or not the
Indemnifying Party shall elect to defend such Third-Party Claim, without the
written consent of the Indemnifying Party (which consent may not be unreasonably
withheld).

 

7.9          Limitations on Indemnification.

 

(a)          Notwithstanding any provision of this Agreement to the contrary, an
Indemnified Party may not recover any Losses under this Article 7 unless and
until the aggregate Losses for which such Indemnified Parties would otherwise be
entitled to receive indemnification hereunder exceed $17,500 (the “Threshold
Amount”), in which case the Indemnified Parties shall be entitled to recover all
Losses so identified without regard to the Threshold Amount from the first
dollar of such Losses.

 

(b)          From the Closing until the Escrow Release Date, the MGT Indemnitees
shall first seek recovery for Losses for which the Escrow Participants have
agreed to indemnify the MGT Indemnitees pursuant to Sections 7.2(a), (b) and (c)
from the Escrow Fund, and only once there are no amounts remaining in the Escrow
Fund, then for such claims through a setoff against the Total Milestone Shares
or the Secondary Milestone Shares, as applicable. After the release of amounts
in the Escrow Fund pursuant to the terms of this Agreement and the Escrow
Agreement, the sole source of recovery for any Losses for which the Escrow
Participants have agreed to indemnify the MGT Indemnitees pursuant to Sections
7.2(a), (b) and (c) shall be through setoffs against the Total Milestone Shares
or Secondary Milestone Shares, as applicable. If, however, neither the Earn Out
Milestone nor the Secondary Earn Out Milestone are achieved, then the MGT
Indemnities shall have no right to recovery for any Losses for which the Escrow
Participants have agreed to indemnify the MGT Indemnitees pursuant to Sections
7.2(a), (b) and (c), outside of the Escrow Fund. If, at any time on or before
the Survival Date the Escrow Fund shall be depleted or disbursed, the MGT
Indemnitees deliver to the Seller Representative a notice pursuant to Section
7.4, and subject to the provisions of Sections 7.5 and 7.6, it is determined
that the MGT Indemnitees are entitled to indemnification, then the Total
Milestone Shares or the Secondary Milestone Shares, as applicable, shall be
reduced by an amount equal to any Losses, with such amount not to exceed
$1,000,000. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall limit the liability of any party in respect of Losses arising
out of any fraud or intentional misrepresentation or relating to any matter
subject to a Subsequent Survival Date.

 



31

 

 

7.10         Mitigation. Each Indemnitee will use commercially reasonable
efforts to mitigate any Loss for which such Indemnitee seeks indemnification.

 

7.11         Release of Escrow Funds. On the Escrow Release Date all funds held
under the Escrow Agreement shall be released to the Escrow Participants;
provided, however, that the escrow agent shall not deliver any amount that the
escrow agent deems necessary to satisfy any claims made pursuant to Section 7.4
that are not resolved as of the Escrow Release Date. As soon as the escrow agent
receives written notice from the Purchaser and the Seller Representative that
such claims have been resolved in accordance with Section 7.6, the escrow agent
shall deliver to the Escrow Participants the remaining portion of the Escrow
Fund not required to satisfy such claim.

 

7.12         Exclusive Remedy Each Party acknowledges and agrees that its sole
and exclusive remedy with respect to any and all claims (other than claims
arising from any matter subject to a Subsequent Survival Date, willful breach or
intentional misrepresentation in connection with the transactions contemplated
by this Agreement) for any breach of any representation, warranty, covenant,
agreement or obligation of a party or otherwise arising out of or relating to
this Agreement and the transactions contemplated hereby, shall be pursuant to
the indemnification provisions set forth in this Article 7. Nothing in this
Section 7.13 shall limit any party’s right to seek and obtain any equitable
relief to which any party shall be entitled or to seek any remedy on account of
any matter subject to a Subsequent Survival Date, willful breach or intentional
misrepresentation on the part of any Party in connection with the transactions
contemplated by this Agreement.

 

8.           MISCELLANEOUS.

 

8.1          Costs and Attorney’s Fees. The Parties agree that in the event it
becomes necessary for any Party to institute litigation or obtain the services
of an attorney in order to enforce its rights under the provisions of this
Agreement, then, in that event, the prevailing Party as determined by a court of
competent jurisdiction, may be awarded reasonable attorney’s fees and costs
expended in pursuit of such litigation, including appellate litigation.

 

8.2          Notices. All notices, requests, claims, demands, waivers,
instructions, documents and other communications to be given pursuant to this
Agreement shall be in writing and shall be delivered personally, faxed, or sent
by nationally-recognized overnight courier to a Party at the address set forth
below for such Party or to such other address as the Party to whom notice is to
be given may have furnished to the other Parties hereto in writing in accordance
herewith. Any such notice or communication shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of faxing, on the date sent (or on the first Business
Day following the date sent if the date sent is not a Business Day) if
confirmation of successful transmission is received, and (c) in the case of a
nationally-recognized overnight courier, on the first Business Day after the
date when sent for overnight delivery:

 



32

 

 

(i) If to the MGT Parties, to:

 

MGT Capital Investments, Inc.

500 Mamaroneck Avenue – Suite 204

Harrison, NY 10528

Attention: Robert B. Ladd

Fax: (914) 630-7532

 

with a copy (which will not constitute notice) to:

 

MGT Capital Investments, Inc.

500 Mamaroneck Avenue – Suite 204

Harrison, NY 10528

Attention: Stuart J. van Leenen, General Counsel

 

(ii) If to the Company, to:

 

Avcom, Inc.

30 Cannonade Drive

Marlboro, NJ 07746

Attention: Jeremy Avin

 

(iii) If to the Seller Representative, to:

Jeremy Avin

30 Cannonade Drive

Marlboro, NJ 07746

 

(iv) If to a Seller, to such Seller’s address on Schedule 3.1 hereto

 

In the case of (ii), (iii), and (iv) with a copy (which will not constitute
notice) to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

1301 Avenue of the Americas, 40th Floor

New York, NY 10019

Attention: Adam Dinow

 

8.3          Entire Agreement. This Agreement (including the exhibits and
schedules hereto), and the other Transaction Agreements constitute the entire
agreement among the Parties with respect to the subject matter hereto and
supersede all prior agreements and understandings, both oral and written, among
the Parties with respect to the subject matter of this Agreement.

 

8.4          Governing law; Consent to Jurisdiction.

 

(a)          This Agreement shall be governed and construed in accordance with
the laws of the State of New York, without regard to the conflict of laws rules
thereof.

 



33

 

 

(b)          Except for any matter submitted to arbitration pursuant to Section
7.6, the Parties hereto irrevocably: (a) agree that any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the United
States District Court for the Southern District of New York or in the Borough of
Manhattan, New York Supreme Court, (b) consent to the jurisdiction of each such
court in any suit, action or proceeding, (c) waive any objection which they, or
any of them, may have to the laying of venue of any such suit, action or
proceeding in any of such courts, and (d) agree that service of process by
overnight courier or registered or certified mail, at the addresses listed in
Section 8.2 shall be good and sufficient service of process. EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

8.5          Binding effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs, personal
representatives, successors and permitted assigns. This Agreement may not be
assigned by any Party hereto without the prior written consent of the other
Parties, which consent may be withheld at the discretion of each Party whose
consent is requested and any purported assignment, unless so consented to, shall
be void and without effect.

 

8.6          Waivers and Amendments. This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties hereto or, in the case of a waiver, by
the Party waiving compliance. Any Party may waive any misrepresentation by any
other Party, or any breach of warranty by, or failure to perform any covenant,
obligation or agreement by any other Party, provided that mere inaction or
failure to exercise any right, remedy or option under this Agreement, or any
delay in exercising the same, will not operate as nor shall be construed as a
waiver, and no waiver will be effective unless set forth in writing and only to
the extent specifically stated therein, and no single or partial exercise of any
such right, power or privilege will preclude any further exercise thereof or the
exercise of any other such right, power or privilege.

 

8.7          Recitals, Exhibits and Schedules. The recitals to this Agreement
and all exhibits and schedules attached hereto are hereby incorporated by
reference into, and made a part of, this Agreement.

 

8.8          Headings. The descriptive headings in this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

 

8.9          Severability. If any provision of this Agreement is determined to
be illegal or unenforceable, such provision will be deemed amended to the extent
necessary to conform to Applicable Law, or, if it cannot be so amended without
materially altering the intention of the Parties, it will be deemed stricken and
the remainder of this Agreement will remain in full force and effect. The
Parties further agree to replace such illegal or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such illegal or
unenforceable provision.

 

8.10         Specific Performance. Each of the Parties hereto acknowledges and
agrees that the other Parties hereto would be irreparably damaged in the event
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and that there would be no
adequate remedy at law or in monetary damages to compensate for any such breach.
Accordingly, each Party hereto agrees that, in addition to any remedy to which
such Party may be entitled at law or in equity, they each shall be entitled to
injunctive relief to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof, in each
case without being required to post a bond or other security.

 



34

 

 

8.11         Fees and Expenses. Subject to Section 8.1, the Sellers, the Company
and the MGT Parties shall each pay their own expenses incidental to the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated hereby. Notwithstanding the foregoing, in the event
the transactions contemplated hereby are consummated, the Purchaser hereby
agrees to pay the Company’s costs for the audit, up to a maximum of $10,000.

 

8.12         Legal Representation of the Parties. Each of the Parties hereto has
had the opportunity to have its own legal counsel independently advise such
Party with respect to the transactions contemplated by this Agreement and the
other Transaction Agreements. The Parties expressly agree that the language used
in this Agreement shall be deemed to be the language chosen by the Parties
hereto to express their mutual intent, and no provision of this Agreement should
be construed against or interpreted to the advantage of any Party hereto by
reason of such Party or its legal counsel having drafted or participated in the
drafting thereof.

 

8.13         Payment of Transfer Costs and Expenses. All stamp, transfer,
documentary, sales, use, bulk, registration and other such Taxes and fees
(including penalties and interest) which may be imposed in any jurisdiction in
connection with, or arising from any of the transactions set forth herein shall
be paid by the Sellers.

 

8.14         No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties hereto and their successors and permitted assigns and,
except with respect to the rights of the MGT Indemnitees and the Seller
Indemnitees under Article 7, this Agreement shall not be deemed to confer upon
any third party any remedy, claim, reimbursement or other right in addition to
those which may exist without regard to this Agreement.

 

8.15         Counterparts; Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together will constitute one and the same instrument. This Agreement and any
amendments hereto, to the extent executed and delivered by means of a facsimile
machine or e-mail of a PDF file containing a copy of an executed agreement (or
signature page thereto), shall be treated in all respects and for all purposes
as an original agreement or instrument and shall have the same binding legal
effect as if it were the original signed version thereof.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 



35

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

  PURCHASER:  

MGT CAPITAL SOLUTIONS, INC.

 

 

By: /s/ Robert B. Ladd                    

       Name: Robert B. Ladd

       Title: President and CEO

 

 

MGT:

 

MGT CAPITAL INVESTMENTS, INC.

 

 

By: /s/ Robert B. Ladd                    

       Name: Robert B. Ladd

       Title: President and CEO

      COMPANY:  

AVCOM, INC.

 

 

By: /s/ Jeremy Avin                        

       Name: Jeremy Avin

       Title: President

 

 

JEREMY AVIN, AS SELLER REPRESENTATIVE

 

/s/ Jeremy Avin                                     

Jeremy Avin

 

FOUNDERS:

 

 

/s/ Jeremy Avin                                         

Jeremy Avin

 

 

/s/ Matthew Brimer                                   

Matthew Brimer

 

 

/s/ Michael Brown                                     

Michael Brown

 

[Signature Page 1 of 3 to Agreement and Plan of Reorganization]



 

 

  

 

/s/ Jason Comerchero                                   

Jason Comerchero

 

 

/s/ Bradford Hargreaves                                   

Bradford Hargreaves

 

 

/s/ Mahan Hosseini                                   

Mahan Hosseini

 

 

/s/ Lawrence Kom                                   

Lawrence Kom

 

 

/s/ Jonathan Weiser                                   

Jonathan Weiser

 

 

 

OPTION HOLDERS:

 

 

JUMP RAMP VENTURES, LLC

 

 

By: /s/ Alex Betancur                           

       Name: Alex Betancur

       Title:

 

 

 

/s/ Stephen Gill                                   

Stephen Gill

 

 

/s/ Brad Harrison                                

Brad Harrison

 

 

/s/ Benjamin Lorteau                           

Benjamin Lorteau

 

 

/s/ Gabriel Malca                                   

Gabriel Malca

 

 

/s/ Brian Swift                                      

Brian Swift

 

 

[Signature Page 2 of 3 to Agreement and Plan of Reorganization]



 

 

 



 

PREFERRED HOLDERS:

 

 

BHV ENTREPRENEURSHIP FUND, L.P.

 

 

By: /s/ Brad Harrison                          

       Name: Brad Harrison

       Title:

 

 

UPPERCLASS SOLUTIONS, INC.

 

 

By:  /s/ Gabriel Malca                           

       Name: Gabriel Malca

       Title:

 

 

 

/s/ Ien Cheng                                         

Ien Cheng

 

 

/s/ Jordan Czeizler                                 

Jordan Czeizler

 

 

/s/ Gary Herwitz                                    

Gary Herwitz

 

 

/s/ William Hessert                               

William Hessert

 

 

/s/ Martin Lautman                               

Martin Lautman

 

 

/s/ Jake Schwartz                                   

Jake Schwartz

 

 

/s/ Jay Weintraub                                   

Jay Weintraub

 

 

/s/ Michael Yavonditte                          

Michael Yavonditte

 

 

[Signature Page 3 of 3 to Agreement and Plan of Reorganization]



 

